In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-03-177 CR 

NO. 09-03-178 CR

____________________


MITCHELL LOUIS HEBERT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 76492 and 78562




MEMORANDUM OPINION (1)
	Mitchell Louis Hebert was convicted on two indictments for driving while
intoxicated and was sentenced in each case to 5 years of confinement in the Texas
Department of Criminal Justice, Institutional Division.  Hebert filed notices of appeal on
April 9, 2003.  In each case, the trial court entered a certification of the defendant's right
to appeal in which the court certified that this is a plea-bargain case, and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have
been provided to the Court of Appeals by the district clerk.
	On April 17, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made part of the appellate records by May 17, 2003.  See Tex. R. App. P. 37.1.  The
records have not been supplemented with amended certifications.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered May 22, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P.47.4.